--------------------------------------------------------------------------------

Exhibit 10.1
 
PROMISSORY NOTE
 
Date: 
January 17, 2012



Borrower: 
Liquidmetal Technologies, Inc., a   Delaware corporation



Borrower’s Mailing Address: 
30452 Esperanza

 
Rancho Santa Margarita, CA 92688



Lender: 
Visser Precision Cast, LLC, a Colorado corporation



Place for Payment:
5603 N. Broadway

 
Denver, CO  80216

 
Principal Amount:
TWO HUNDRED THOUSAND AND NO/100 DOLLARS ($200,000.00)

 
Annual Interest Rate: 
EIGHT (8%) PERCENT

 
Maturity Date:
On demand after February 1, 2012

 
Annual Interest Rate on Matured, Unpaid Amounts:
Fifteen percent (15%)



Terms of Payment (principal and interest):  From January 17, 2012 through
January 31, 2012, interest shall not accrue.  After February 1, 2012 interest
shall accrue at the Annual Interest Rate.  After February 1, 2012, Lender may
give notice to Borrower of Lender’s demand for full payment of all outstanding
principal and interest.  Three (3) days after such notice has been received by
Borrower all remaining principal balance and accrued interest shall become fully
due and payable.  Interest will be calculated on the unpaid principal to the
date of full payment.


This note is payable at the Place for Payment and according to the Terms of
Payment.  After maturity, Borrower promises to pay any unpaid principal balance
plus interest at the Annual Interest Rate on Matured, Unpaid Amounts.


If Borrower defaults in the payment of this note, then Lender shall provide a
written notice of default and provide Borrower with a five (5) day cure
period.  If Borrower fails to cure the default within this cure period, then
Lender may declare the unpaid principal balance, earned interest, and any other
amounts owed on the note immediately due. Borrower and each surety, endorser,
and guarantor waive all demand for payment, presentation for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, protest,
and notice of protest, to the extent permitted by law.
 
 
1

--------------------------------------------------------------------------------

 
 
Borrower also promises to pay reasonable attorney’s fees and court and other
costs if this note is placed in the hands of an attorney to collect or enforce
the note. These expenses will bear interest from the date of advance at the
Annual Interest Rate. Borrower will pay Lender these expenses and interest on
demand at the Place for Payment. These expenses and interest will become part of
the debt evidenced by the note.
 
Interest on the debt evidenced by this note will not exceed the maximum rate or
amount of nonusurious interest that may be contracted for, taken, reserved,
charged, or received under law. Any interest in excess of that maximum amount
will be credited on the Principal Amount or, if the Principal Amount has been
paid, refunded. On any acceleration or required or permitted prepayment, any
excess interest will be canceled automatically as of the acceleration or
prepayment or, if the excess interest has already been paid, credited on the
Principal Amount or, if the Principal Amount has been paid, refunded. This
provision overrides any conflicting provisions in this note and all other
instruments concerning the debt.


This Note may be prepaid in whole or in part at any time without penalty.  Any
prepayments are to be applied first to the accrued interest then to the
principal and interest shall immediately cease on the prepaid principal.


If any payments on the Note are not made when due, Lender may, at Lender’s
option, impose a late fee on any payment which is more than five (5) days past
due in an amount not to exceed five (5%) percent of the past due amount, but in
any event not to exceed the maximum amount allowed by law.  A late charge may be
imposed only once on each past due payment.


Lender may assign or negotiate this Note provided Lender given written notice to
Borrower of such negotiation or assignment at least ten (10) days prior to the
date that the next payment subsequent to the assignment or negotiation is due.


Any notice required or permitted under this Note must be in writing.  Notice may
be given by regular mail, personal delivery, courier delivery, facsimile
transmission, or other commercially reasonable means and will be effective when
actually received.  Any address for notice may be changed by written notice
delivered as provided herein.
 
Copies of any notices to Lender must be sent to:


Visser Precision Cast, LLC
c/o Gregory A. Ruegsegger
5671 N. Broadway
Denver, CO  80216
Facsimile:(303) 566-8099
 
Copies of any notices to Borrower must be sent to:


Liquidmetal Technologies, Inc.
c/o Tony Chung
30452 Esperanza
Rancho Santa Margarita, CA  92688
Facsimile: (949) 635-2188


 
2

--------------------------------------------------------------------------------

 
 
When the context requires, singular nouns and pronouns include the plural.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado, other than such laws, rules, regulations and case law
that would result in the application of the laws of a jurisdiction other than
the State of Colorado.  The Parties hereby consent to jurisdiction and venue in
the state courts in Adams County Colorado or the Federal District Court in and
for the State of Colorado.  The Parties irrevocably submit to the exclusive
jurisdiction of those courts and agree that final judgment in any action or
proceeding brought in such courts will be conclusive and may be enforced in any
other jurisdiction upon final and conclusive judgment, a certified copy of which
will be conclusive evidence of the judgment or in any other manner provided by
law.  Each Party irrevocably waives to the fullest extent permitted by
applicable law (i) any objection it may have as to the laying of venue in any
court referred to above; (ii) any claim that any such action or proceeding has
been brought in an inconvenient forum; and (iii) any immunity that it or its
assets may have from any suit, execution, attachment (whether provisional or
final, in aid of execution, before judgment or otherwise) or other legal
process.


This written agreement represents the final agreement between the parties and
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties.  There are no unwritten oral agreements between
the parties concerning this Note.

 

 
LIQUIDMETAL TECHNOLOGIES, INC.
  a  Delaware corporation      
 
By:
/s/ Tony Chung         Its: Chief Financial Officer       


        
3

--------------------------------------------------------------------------------